DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DECODING METHOD AND DEVICE FOR VIDEO USING DETERMINED INTRA PREDICTION MODE AND REFERENCE SAMPLES ON A REFERENCE LINE.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
Claims 6-7 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relative" in claims 6-7 and 18-19 is a relative term which renders the claim indefinite.  The term "relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., (Arbitrary reference tier for intra directional modes, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, Document: JVET-C0043) in view of Li et al., (Multiple line-based intra prediction, Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, Document: JVET-C0071).

Regarding claim 1: Chang teaches a method for processing a video signal [Abstract teaches: intra prediction method] comprising: 
obtaining reference line information indicating a reference line used for intra prediction of a current block among a plurality of reference lines configured with neighboring samples of the current block [Page 1, 2 Proposed method teaches: flag is signaled (i.e. reference line information) to indicate which reference tier is chosen for an intra directional mode].
However, it does not appear that Panusopone explicitly teaches determining an intra prediction mode for the current block among a plurality of intra prediction modes configuring an intra prediction mode set based on the reference line information. 
In a related field of endeavor, Li teaches determining an intra prediction mode for the current block among a plurality of intra prediction modes configuring an intra prediction mode set based on the reference line information  [Page 1, 2 Proposed Method: 2.1 The basic framework of multiple line-based intra prediction teaches: The reference line index (i.e. reference line information) will be transmitted into the bit stream as the decoder needs to know which reference line to predict the block]; and
decoding the current block based on a plurality of reference samples on a reference line according to the reference line information and the determined intra prediction mode[2.2 Residue compensation teaches: the reconstructed pixels of the interval are available. So the residue can be obtained by subtracting its “new” prediction from its reconstruction (the new prediction means the prediction is generated by the further reference line). In the proposed method, the nearest residues of block are used to refine the prediction when using further reference lines. We design four kinds of residue compensation, and apply them to different intra directions (i.e. analogous to intra mode)], 
wherein the plurality of reference lines comprise a first reference line configured with neighboring samples on a line adjacent to the boundary of the current block [Fig 1, RefLine0], and a second reference line configured with neighboring samples on a line spaced by a specific number of samples [Fig. 1, Reference line index X(RefLinex) based on the boundary of the current block [Fig 1, The structure of multiple reference lines].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching of configuring an intra prediction mode set based on the reference line information into Chang’s method for processing a video signal for the benefit, as taught by Li, of on average saving 0.9% bits while increasing coding time by about 66%. [Li,  Page 5, 3 Experimental results]

Regarding claim 13: the claim is merely a device to carry out the method of claim 1. Chang describes a device, an encoder [Page 2, last paragraph].
Therefore, the rejection of claim 1 applies equally as well to this claim. 

Claims 2-3, 6-9, 11, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang modified by Li and in view of Lee et al., (US 2019/0116381).

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.

wherein when the reference line for intra prediction of the current block is not the first reference line, the intra prediction mode set is a second intra prediction mode set configured with part of a plurality of intra prediction modes configuring the first intra prediction mode set.
In a related field of endeavor, Lee teaches wherein when the reference line for intra prediction of the current block is the first reference line [¶0288 teaches: intra-prediction may be performed using a reference sample adjacent to the current block…by duplicating reference samples in a specific direction considering a directionality of an intra-prediction mode], the intra prediction mode set is a first intra prediction mode set [¶0294 teaches: An intra-prediction of a current block may be performed, using reference samples included in a reference line, based on an intra-prediction mode of a current block], 
wherein when the reference line for intra prediction of the current block is not the first reference line [¶0291 teaches: the reference sample located at left lowermost may be replaced with a first available reference sample as it is scanned in a predetermined order], the intra prediction mode set is a second intra prediction mode set configured with part of a plurality of intra prediction modes configuring the first intra prediction mode set [¶0302 teaches: Whether or not performing intra-prediction using an extended reference line may be determined based on at least one of a size, shape, depth or intra-prediction mode of a current block].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s teaching of a using reference samples included in a reference line into Chang modified by Li’s method for [Lee, Disclosure, Technical Problem] 

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 2.
In addition, Lee teaches wherein the second intra prediction mode set does not include a planar mode [¶0231 teaches: candidates may be determined based on whether an intraprediction modes L and A are identical; and ¶0232 taches A are directional modes (i.e., neither Planar nor DC), MPM candidates of a current block may include at least one of L, an intra-prediction mode having a direction similar to L, a Planar mode and a DC mode.].
The motivation to combine is the same as for claim 2. [See teaching above.]

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 2.
In addition, Lee teaches wherein the intra prediction mode set is determined based on a relative position of the current block in an upper level region of the current block [¶0076 teaches For example, when the intra prediction mode of the current block is the horizontal mode, differential samples between the top left neighboring sample p(-1 , -1) and neighboring samples p(x, -1) adjacent to the top boundary of the current block may be used to obtain the final prediction sample as shown in Equation 2.].
The motivation to combine is the same as for claim 2. [See teaching above]

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 6.
In addition, Lee teaches further comprising configuring the intra prediction mode set for the current block according to the relative position of the current block in the upper level region [¶0076 teaches For example, when the intra prediction mode of the current block is the horizontal mode, differential samples between the top left neighboring sample p(-1 , -1) and neighboring samples p(x, -1) adjacent to the top boundary of the current block may be used to obtain the final prediction sample as shown in Equation 2.].
The motivation to combine is the same as for claim 2. [See teaching above]

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 7.
In addition, Lee teaches wherein when the current block is adjacent to an upper boundary of the upper level region, the reference line information is considered to indicate the first reference line [¶0256 teaches: in an example shown in FIG. 23B, an intra-prediction mode of top neighboring blocks are obtained in an order of A0, A1,A2, A3, A4, B0, B1, among which a firstly available intra-prediction mode may be used instead of an intra-prediction mode (or intra-prediction mode L) of the left neighboring block)], 
wherein the intra prediction mode set for the current block is the first intra prediction mode set [¶0256 teaches: a firstly available intra-prediction mode may be used instead of an intra-prediction mode (or intra-prediction mode L) of the left neighboring block)].
The motivation to combine is the same as for claim 2. [See teaching above]

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 3.
[¶0113 teaches: The pre-defined intra prediction modes for intra prediction may include non-directional prediction modes (e.g., a planar mode, a DC mode) and 33 directional prediction modes.].
The motivation to combine is the same as for claim 2. [See teaching above]

Regarding claim 11: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Chang modified by Li explicitly teaches wherein the specific number of samples is less than or equal to a preset number of samples.
In a related field of endeavor, Lee teaches wherein the specific number of samples is less than or equal to a preset number of samples [¶0018 teaches: In the method and the apparatus for decoding a video signal according to the present invention, among the plurality of reference lines, an N-th reference line includes a larger number of reference samples than an (N−1)-th reference sample.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lee’s teaching of a number of samples less than or equal to a preset number of samples into Chang modified by Li’s method for processing a video signal for the benefit, as taught by Lee, of efficiently performing intra-prediction for an encoding/decoding target block in encoding/decoding a video signal. [Lee, Disclosure, Technical Problem] 

Regarding claim 14: the claim is merely a device to carry out the method of claim 2. Chang describes a device, an encoder [Page 2, last paragraph].


Regarding claim 15: the claim is merely a device to carry out the method of claim 3. Chang describes a device, an encoder [Page 2, last paragraph].
Therefore, the rejection of claim 3 applies equally as well to this claim. 

Regarding claim 18: the claim is merely a device to carry out the method of claim 6. Chang describes a device, an encoder [Page 2, last paragraph].
Therefore, the rejection of claim 6 applies equally as well to this claim. 

Regarding claim 19: the claim is merely a device to carry out the method of claim 7. Chang describes a device, an encoder [Page 2, last paragraph].
Therefore, the rejection of claim 7 applies equally as well to this claim. 

Regarding claim 20: the claim is merely a device to carry out the method of claim 8. Chang describes a device, an encoder [Page 2, last paragraph].
Therefore, the rejection of claim 8 applies equally as well to this claim. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang modified by Li and in view of Panusopone et al., (US 2017/0347102).

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 1.

In a related field of endeavor, Panusopone teaches wherein the boundary of the current block is a left or upper boundary of the current block [¶0038 teaches: Columns or rows at the top or left side of the prediction block can be adjusted with boundary prediction filters (i.e. implies boundaries are at the top or left side), such as 2-tap or 3-tap filters.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Panusopone’s teaching of a left or upper boundary into Chang modified by Li’s method for processing a video signal for the benefit, as taught by Panusopone, of increasing coding efficiency to enable higher bit-rates, higher resolutions, and better video quality. [Panusopone, Background and ¶0082] 

Allowable Subject Matter
Claims 4-5, 12 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuo et al., (US 2010/0027655) teaches determining reference pixels used for the intra prediction of the target block based on computed cost; and encoding information which indicates the position of the determined reference pixels;
Choe et al., (2016/0309184) teaches methods, apparatuses, and systems for encoding and decoding an image;
Yu et al., (US 2017/0347093) teaches coting weighted angular prediction for intra coding; and
Zhang et al., (Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, Document: JVET-E0077) teaches enhanced cross-component linear model intra prediction.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARNIE A MATT/            Primary Examiner, Art Unit 2485